On Motion to Dismiss.
Howell, J.
A motion is made to dismiss this appeal on the ground that the defendant and appellant has voluntarily accepted and acquiesced in the judgment appealed from, and the appellee has paid his assessment as fixed by said judgment.
It appears that the plaintiff took a rule on the city of New Orleans to have the assessment of his property for taxation reduced; that the rule was made absolute, and the assessment reduced from $75,000 to $20,000; that a suspensive appeal was taken by the city; that the plaintiff procured a copy of the judgment, presented it to a clerk in the Department of Accounts and offered to pay; that he was told to call again, which he did in a day or two, and the usual form of bill for taxes at the reduced assessment was furnished in the Finance Department, and he paid it; but the clerk swears that he was not aware that an appeal had been taken, and no notice of the matter seems to have been given to the mayor or city attorney.
*521Under these circumstances the city is not bound by the action of the clerk. It is no part of the duty of this clerk to execute or pay judgments against the city, so as to bind the city as claimed.
Motion refused.